Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, please add “.” after the term conductive.
In claim 21, please add “.” after the term conductive.

Allowable Subject Matter
1.	Claims 1-8, 10-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to a plurality of ferroelectric layers including a first ferroelectric layer and a second ferroelectric layer arranged in a stacked configuration and configured such that each of the ferroelectric layers has a respective unique switching E-field, a first conductive gate layer abutting a first side of the first ferroelectric layer; a buffer layer between a second side of the first conductive gate layer and a first side of the second ferroelectric layer; a second conductive gate layer on a second side of the second ferroelectric layer; and a via electrically coupling the gate electrode to the first conductive gate layer.
4.	With respect to dependent claims 2-8, since these claims are depending on claim 1, therefore claims 2-8 are allowable subject matter. 
5.	With respect to independent claims 10, there is no teaching, suggestion, or motivation for combination in the prior art to wherein the N ferroelectric layers includes a first ferroelectric layer and a second ferroelectric layer arranged in a stacked configuration, a first conductive gate layer abutting a first side of the first ferroelectric layer; a buffer layer between a second side of the first conductive gate layer and a first side of the second ferroelectric layer; 5U.S. Patent Application Serial No. 17/229,194 Reply to Office Action of January 28, 2022 a second conductive gate layer on a second side of the second ferroelectric layer; and wherein the gate electrode is connected to the first conductive gate layer by a via.
6.	With respect to dependent claims 11-17, 21, since these claims are depending on claim 10, therefore claims 11-17, 21 are allowable subject matter. 
7.	With respect to independent claims 19, there is no teaching, suggestion, or motivation for combination in the prior art to a plurality of ferroelectric layers including a first ferroelectric layer and a second ferroelectric layer arranged in a stacked configuration and configured such that each of the ferroelectric layers has a respective unique switching E-field; a first conductive gate layer abutting a first side of the first ferroelectric layer; a buffer layer between a second side of the first conductive gate layer and a first side of the second ferroelectric layer; a second conductive gate layer on a second side of the second ferroelectric layer; and a via electrically coupling the gate electrode to the first conductive gate layer, applying a first predetermined signal to the gate second conductive gate layer to write a first data value to a first bit of the memory cell; applying a second predetermined signal to the second conductive gate layer to write the first data value to a second bit of the memory cell.
8.	With respect to dependent claims 20, since these claims are depending on claim 19, therefore claims 20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
06/21/2022
/HAN YANG/
Primary Examiner, Art Unit 2824